DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 & 2 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “temperature sensing element inserted in the insertion hole further includes a distal end face located close to the body passage, the distal end face being placed at either a position where the distal end face is flush with a passage surface of the body passage or a position more outside than the passage surface of the body passage in a radial direction of the body passage, so that a fluid flows through the body passage while contacting the distal end of the temperature sensing element” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claim 2 is allowable based upon its dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al. PG. Pub. No.: US 2016/0327420 A1 discloses a flow metering apparatus comprising a temperature sensing system for use to measure temperature of fluid includes temperature measurement components and temperature sensing , however is silent on temperature sensing element inserted in the insertion hole further includes a distal end face located close to the body passage, the distal end face being placed at either a position where the distal end face is flush with a passage surface of the body passage or a position more outside than the passage surface of the body passage in a radial direction of the body passage, so that a fluid flows through the body passage while contacting the distal end of the temperature sensing element.
Schmidt et al. PG. Pub. No.: US 2008/0141769 A1 discloses a vortex flowmeter has a vortex sensor and terminals that receive a thermal junction output from a thermowell assembly that is remote from the vortex flowmeter. The vortex flowmeter has a data input that receives data representing a thermal property of the thermowell assembly. The vortex flowmeter has a circuit that receives the first thermal junction output and the vortex sensor output, and that provides a flowmeter output that is compensated for temperature and for the thermal property, however is silent on temperature sensing element inserted in the insertion hole further includes a distal end face located close to the body passage, the distal end face being placed at either a position where the distal end face is flush with a passage surface of the body passage or a position more outside than the passage surface of the body passage in a radial direction of the body passage, so that a fluid flows through the body passage while contacting the distal end of the temperature sensing element.
Matsubara PG. Pub. No.: US 2008/0028849 A1 discloses a multi-vortex flowmeter includes: a vortex type detection means (15) having a measurement tube (12) provided in a flow passage of a flow tube (9) and allowing passage of a fluid to be measured, a vortex generator (13) provided in the measurement tube (12) so that the vortex generator is opposed to a flow of the fluid to be measured, and a vortex detector (14) for detecting a change based on a Karman vortex generated by the vortex generator (13); a thermal type detection means (18) having a temperature sensor (16) and a heating temperature sensor (17) protruding into the flow passage (9); and a flow rate converter (8) which controls a power supply amount related to heating of the heating temperature sensor (17) for attaining a fixed difference in temperature between the temperature sensor (16) and the heating temperature sensor (17) and which calculates a flow rate of the fluid to be measured from the power amount and calculates the flow rate of the fluid to be measured from a detection value obtained by the vortex detector (14), however is silent on temperature sensing element inserted in the insertion hole further includes a distal end face located close to the body passage, the distal end face being placed at either a position where the distal end face is flush with a passage surface of the body passage or a position more outside than the passage surface of the body passage in a radial direction of the body passage, so that a fluid flows through the body passage while contacting the distal end of the temperature sensing element.
Shrikrishma PG. Pub. No.: US 2006/0230841 A1 discloses a sensor device for measuring frequency and amplitude of a varying force signal is provided. The sensor device comprises a sensing element defined by a plurality of even numbered planar segments symmetrically disposed about a central axis, a protective housing for housing, an interface element comprising a pick up member, a planar mechanical actuator, a transfer member adapted to receive varying signals from the pickup, amplify the signals picked up and transfer the amplified signals to the said mechanical actuator; and leads for transmitting said output signals outside the sensing device for processing), however is silent on temperature sensing element inserted in the insertion hole further includes a distal end face located close to the body passage, the distal end face being placed at either a position where the distal end face is flush with a passage surface of the body passage or a position more outside than the passage surface of the body passage in a radial direction of the body passage, so that a fluid flows through the body passage while contacting the distal end of the temperature sensing element.
Steuer US Patent No.: 5,913,247 discloses a transducer for a vortex flowmeter is used for the volume flow measurement of gaseous, liquid and vaporous media. In order to provide a particularly robust transducer for vortex flowmeters, which is suitable for high and low flow rates of gases, vapours and liquids with high and in particular low densities and is also suitable at high temperatures and high pressures and in the case of contaminated media with a high measurement sensitivity and optimum signal detection, a one-piece vortex body with a sensor integrated therein is to be used. The , however is silent on temperature sensing element inserted in the insertion hole further includes a distal end face located close to the body passage, the distal end face being placed at either a position where the distal end face is flush with a passage surface of the body passage or a position more outside than the passage surface of the body passage in a radial direction of the body passage, so that a fluid flows through the body passage while contacting the distal end of the temperature sensing element.
Kalinoski US PATENT No.: 5,447,073 discloses a sensor for use in a vortex flow meter capable of measuring various physical characteristics of a flow in a single process penetration from a common source. A shedder bar in the vortex meter generates alternating vortices. The sensor, which is fluidly connected to the vortex meter, comprises one or more pressure and temperature sensing diaphragms containing piezoresistor elements arranged in a Wheatstone bridge configuration. The sensor produces electric signals indicative of flow velocity, fluid pressure, and temperature. These signals are transmitted to a processing element which computes additional flow parameters, however is silent on temperature sensing element inserted in the insertion hole further includes a distal end face located close to the body passage, the distal end face being placed at either a position where the distal end face is flush with a passage surface of the body passage or a position more outside than the passage surface of the body passage in a radial direction of the body passage, so that a fluid flows through the body passage while contacting the distal end of the temperature sensing element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852